IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

LLOYD ALLEN JONES,
Appellant,
v. :  3:48-cv-01680
(JUDGE MARIANI)
U.S. BANK, N.A., and
AMERICA’S SERVICING COMPANY,
(BANKRUPTCY APPEAL)
Appellees.
MEMORANDUM OPINION
|. INTRODUCTION

This case comes before the Court on appeal from the order issued by Middle District
of Pennsylvania Bankruptcy Court Judge John J. Thomas on March 22, 2018, granting
summary judgment to U.S. Bank. (Doc. 1-1). Appellant, Lloyd Allen Jones, argues that
Judge Thomas erred in rejecting Appellant's Proposed Second Amended Plan on the basis
that Appellant's proposal for satisfaction of a secured claim in Debtor's residence as
provided by the Proposed Second Amended Plan constituted a modification prohibited by
11 U.S.C. § 1322(b)(2) and Nobelman v. American Sav. Bank., 508 U.S. 324 (1993). For
the reasons that follow, the Court will deny Jones’ appeal, affirm the Bankruptcy Court's
March 22, 2018, order, and remand the case to the Bankruptcy Court for further

proceedings

 

 

 
Il. | FACTUAL BACKGROUND AND PROCEDURAL HisTORY

On August 18, 2006, Appellant and Debtor Lloyd Allan Jones (“Jones”) and his then-
wife, Carla A. Jones, executed an Adjustable Rate Note in favor of Mortgage Lenders
Networks USA, Inc., evidencing their obligation to repay a loan made to them by MMLN in
the original principal amount of $208,800 (Doc. 2, at 231-34). Pursuant to the Note, Jones
was required to repay the Loan in full over thirty years by making 360 consecutive monthly
payments of the principle, with accrued interest based on an adjustable interest rate. (Id.).
Moreover, the Note provided that the initial interest rate was 11.7508% per annum, and the
initial monthly payment was $2,107.65. (/d.). On August 18, 2006, Appellant executed a
first lien mortgage encumbering the property. (/d.).

On September 22, 2008, Jones and Appellees entered into a “Loan Modification
Agreement,” where Appellants agreed that the Note would be modified as follows:

(a) as of October 1, 2008, the unpaid principal balance of the Note would be

$231,314.23; (b) interest would accrue on this new unpaid principal balance

at a fixed rate at 11.750% per annum; (c) the new principal and interest

payments would be in the amount of $2,354.97 per month beginning with the

payment due on November 1, 2008; (d) the original maturity date of

September 1, 2036 would remain in effect; (e) the Borrowers would make the

new monthly principal and interest payments to the ‘Lender’ until all principal

and interest was paid in full; and (f) if the Borrowers still owed amounts under

the Note and Mortgage, as modified by the Loan Modification Agreement, on
the Maturity Date, those sums would be paid in full on the Maturity Date.

(Doc. 12, at 22) (citing Doc. 2, at 265-67).
Jones filed a Chapter 13 Bankruptcy case on May 25, 2016, with the United States

Bankruptcy Court for the Middle District of Pennsylvania. (Doc. 7, at 1). On that same day,
2

 
Jones also filed an original proposed Chapter 13 plan. (/d.). On September 29, 2016,
Appellees filed a secured proof of claim of a mortgage, establishing that the amount of debt
owed by Appellant to U.S. Bank as of the petition date was $446,812.25. (Doc. 2, at 53). In
addition to the proof of claim, Appellees attached a Mortgage Proof of Claim Attachment
(Official Form 410-A) (to indicate that the mortgage is secured by the Debtor's principal
business), an adjustable rate note, a mortgage, an assignment of the mortgage, a loan
modification agreement, and an escrow account disclosure statement. (/d. at 53-67).

On November 4, 2016, Appellant filed a First Amended Chapter 13 Plan, wherein
Appellant proposed payments equal to the fair market value of the property plus interest at
5.5% per annum. (/d. at 70-77). On December 12, 2016, U.S. Bank objected to
confirmation of the First Amended Plan. (/d. at 78-79). On March 6, 2017, Appellant then
initiated an adversary proceeding, based on the First Amended Plan against U.S. Bank to
seek declaratory relief to: (1) value the property as of the petition date at $135,000 and to
determine that the U.S. Bank had a secured claim in the amount of $135,000 and an
unsecured claim for all additional amounts owed by the debtor in excess of $135,000; (2)
declare void the amount of the lien which exceeded $135,000, to the extent that U.S. Bank
held a lien against the property that was greater than $135,000; and (3) declare that the
First Amended Plan could be confirmed in that Section 1322(b)(2) and Nobelman v.

American Sav. Bank., 508 U.S. 324 (1993), did not apply to Debtor’s case because the First
Amended Plan did not propose “to ‘modify’ U.S. Bank’s mortgage or claim, but rather to
satisfy it.” (Id. at 1-14).

On January 4, 2018, pursuant to an agreement between the parties, Appellant filed a
Second Amended Plan, which is the same in all respects as the First Amended plan, except
that it reflected the agreed-upon fair market value of the property of $136,000. (Doc. 2-1).
Thereafter, the adversary action reviewed the Second Amended Plan.

In the Bankruptcy Court, after the close of discovery, Appellees moved for summary
judgment. (Id. at 167-72). On March 20, 2018, oral argument was held on the motion for
summary judgment. (Doc. 3). On March 22, 2018, the United States Bankruptcy Court for
the Middle District of Pennsylvania entered an order granting summary judgment in favor of
Appellees. (Doc. 1-1). In that order, the Bankruptcy Judge: (1) valued the Debtor's
residence at $136,000 (as agreed by the parties); (2) allowed the U.S. Bank Secured Claim
to have a secured claim in the Debtor’s underlying bankruptcy case in the amount of
$136,000 and unsecured claim for all sums due under the Loan Documents as of the
Petition Date that are in excess of $136,000; (3) declined to declare void the amount of the
lien which exceeded $136,000; (4) held that Appellant was not entitled to declaratory relief
because the Second Amended Plan's proposed treatment of Appellees’ secured claim
violated 11 U.S.C. § 1322(b)(2) and the Supreme Court's holding in Nobelman; (5) denied
confirmation of the Second Amended Plan because it did not comply with 11 U.S.C §

1322(b)(2); and (6) directed Appellant to file a Third Amended Chapter 13 Plan within thirty
4

 
days of the date of entry of the Summary Judgment Order that did not modify U.S. Bank’s
rights and otherwise complied with the Bankruptcy Code. (/d.). To date, Appellant has yet
to file the Third Amended Plan as required by the March 22, 2018, order.

On April 19, 2018, Appellant filed a notice of appeal regarding the March 22, 2018,
order to appeal the order directly to the United States Court of Appeals for the Third Circuit.
(Doc. 7, at 2). On that same day, Jones filed a Request for Certification of Direct Appeal to
the Court of Appeals, which Judge Thomas granted on May 9, 2018. (Doc. 2, at 7). In the
Bankruptcy Court, on May 7, 2018, Appellant moved to stay the summary judgment order
pending appeal, but that motion was denied on June 5, 2018, by Judge Thomas. (Doc. 5-
2). On June 8, 2018, Jones filed a Petition for Permission to Appeal and a Motion to Stay
Order Pending the Appeal with the Third Circuit. (Doc. 9, at 2). However, on August 22,
2018, the petition to appeal and a subsequently-filed motion for stay of order pending
appeal were both denied by the Third Circuit without opinion. (Doc. 5-3). On August 23,
2018, an appeal “from [the Bankruptcy Court’s] order granting summary judgment in favor of
Defendants, which also denied confirmation of a Chapter 12 Plan on the Basis of a violation
of 11 U.S.C. § 1322(b)(2)” was brought before this Court. (Doc. 1). Thereafter, on
September 5, 2018, Appellant filed a motion to stay the March 22, 2018, order pending
appeal (Doc. 5), which this Court denied on October 11, 2019 (Docs. 16, 17).

lll. ANALYSIS

 

 
Jones appeals the Bankruptcy Court’s decision on the grounds that the Bankruptcy
Court erred in concluding that Jones’ Second Amended Plan “modifies” Appellees’ rights in
violation of 11 U.S.C. § 1322(b)(2). (Doc. 9, at 3). Jones argues that his plan, instead,
“satisfies” the secured claim, which is “distinguishable from modification, which by definition
leaves a claim partially intact.” (/d.). For the reasons that follow, the Court rejects Jones’
arguments.

1. Interlocutory Order

Appellees note that that the March 22, 2018, order, at issue in this appeal is an
“interlocutory order and can only be appealed pursuant to 28 U.S.C. § 158(a)(3) and its [sic]
not appealable as of right as a final order or judgment under 28 U.S.C. § 158(a)(3).” (Doc.
12, at 19.5). The Court finds that Appellant’s underlying appeal is from an interlocutory
order of the Bankruptcy Court, as to which Appellant has not filed a motion for permission to
appeal pursuant to 28 U.S.C. § 158(a)(3).

A party can typically only appeal as of right from a final decision in ordinary civil
litigation. See Swint v. Chambers Cty. Comm'n, 514 U.S. 35, 42 (1995). Bankruptcy cases
differ, however, in that “[a] bankruptcy case involves ‘an aggregate of individual
controversies,’ many of which would exist as a stand-alone lawsuits but for the bankrupt
Status of the debtor.” Bullard v. Blue Hills Bank, 135 S. Ct. 1686, 1692 (2015) (quoting 1
Collier on Bankruptcy {J 5.08[1][b], p. 5-42 (16th ed. 2014)). In bankruptcy cases, “Congress

has long provided that orders in bankruptcy cases may be immediately appealed if they

6

 

 
dispose of discrete disputes within the larger [bankruptcy] case.” Howard Delivery Service,
Inc. v. Zurich American Ins. Co., 547 U.S. 651, 657 n.3 (2006).

Nonetheless, an order denying confirmation of a plan is “not final, so long as it
leaves the debtor free to propose another plan.” Bullard, 135 S. Ct. at 1692. The Supreme
Court further explained that a denial of a plan confirmation is not final because

[djenial of confirmation with leave to amend . . . changes little. The automatic

stay persists. The parties’ rights and obligations remain unsettled. The trustee

continues to collect funds from the debtor in anticipation of a different plan's

eventual confirmation. The possibility of discharge lives on. “Final” does not
describe this state of affairs. An order denying confirmation does rule out the
specific arrangement of relief embodied in a particular plan. But that alone does

not make the denial final any more than, say, a car buyer's declining to pay the

sticker price is viewed as a “final” purchasing decision by either the buyer or

seller. “It ain't over till it's over.”
Id. at 1693.

Here, the order in this underlying appeal arises out of a bankruptcy proceeding that
ultimately seeks to confirm a Proposed Plan which the Bankruptcy Court rejected. (Doc. 1-
1, at 2). In doing so, the Bankruptcy Court directed Appellant to file another Plan consistent
with its determination that Appellant's Second Amended Plan violated 11 U.S.C. §
1322(b)(2). (Id.). Appellant has yet to file a Third Amended Plan. Although the time for
doing so has long lapsed, nothing in the record suggests that Appellant is no longer
obligated or allowed to provide a plan. Thus, the order in this underlying appeal falls

squarely in line with the order described by the Supreme Court in Bullard, which the

Supreme Court concluded was interlocutory.

 

 
Furthermore, pursuant to 28 U.S.C. § 158(a)(3), Appellant has neither sought nor
been granted leave to appeal the interlocutory order as required. Under 28 U.S.C. §
158(a)(3), a district court shall have jurisdiction to hear appeals “with leave of court, from
other interlocutory orders and decrees” of the Bankruptcy Court. However, this Court has
not provided such leave and declines to do so. See In re W.R. Grace & Co., 2009 U.S.
App. LEXIS 29818, at *3 (3d Cir. 2009) (“Because the Bankruptcy Court's order was
interlocutory, the District Court’s decision whether to exercise jurisdiction to review the order
... Was discretionary.”) (citing 28 U.S.C. § 158(a)(3)). Accordingly, the interlocutory nature
of the underlying appeal without proper leave provides a basis for denying this appeal.

2. Merits

Assuming, arguendo, that the underlying appeal is not interlocutory in nature, the
District Court would have jurisdiction to hear this appeal from a Bankruptcy Court's final
order pursuant to 28 U.S.C. § 158(a)(1). The Court reviews “the Bankruptcy Court's
findings of fact for clear error and exercise[s] plenary review over questions of law.” /n re
Hechinger Inv. Co. of Delaware, Inc., 489 F.3d 568, 573 (3d Cir. 2007). “A finding of fact is
clearly erroneous only if it is ‘completely devoid of minimum evidentiary support
displaying some hue of credibility or bears no rational relationship to the supportive
evidentiary data.” Havens v. Mobex Network Servs., LLC, 820 F.3d 80, 92 (3d Cir.

2016) (quoting Berg Chilling Sys., Inc. v. Hull Corp., 369 F.3d 745, 754 (3d Cir. 2004)).
Jones appeals the order issued by Judge Thomas on March 22, 2018, that rejected
Jones’ Proposed Second Amended Plan on the basis that it violated 11 U.S.C. § 1322(b)(2)
and Nobelman. (Doc. 1). Jones contends that the Second Amended Plan does not
constitute a modification in violation of 11 U.S.C. § 1322(b)(2) or Nobelman because it
“satisfies and eliminates” the mortgage pursuant to the application of Section 506(a). (Doc.
7, at 6). This Court disagrees that Jones’ Proposed Plan does not constitute a modification
in violation of § 1322(b)(2).

To ascertain the merits of the argument, the Court will review the two relevant
provisions of the Bankruptcy Code at issue. 11 U.S.C. § 506(a) allows Debtors “to modify
creditors’ claims into secured and unsecured portions.” In re Rones, 551 B.R. 162, 167
(D.N.J. 2016) (citing 11 U.S.C. § 506(a)). It provides that “an allowed claim of a creditor
secured by a lien on a property in which the estate has an interest . . . is a secured claim to
the extent of the value of such creditor's interest in such property” and is deemed unsecured
to the extent that it exceeds that value. See United States v. Ron Pair Enters., Inc., 489
U.S. 235, 239 (1989). “The second relevant provision, the antimodification clause, applies
only to Chapter 13 bankruptcies. The antimodification clause states that a Chapter 13 plan
may ‘modify the rights of holders of secured claims, other than a claim secured only by a
security interest in real property that is the debtor's principal residence .. . .” McDonald v.
Master Fin., Inc. (In re McDonald), 205 F.3d 606, 609 (3d Cir. 2000) (quoting 11 U.S.C. §

1322(b)(2)).
In Nobelman, the Supreme Court addressed the interplay between 11 U.S.C. §
506(a) and 14 U.S.C. § 1322(b)(2). The Third Circuit's summary of Nobelman is instructive:

In Nobelman v. American Savings Bank, the Supreme Court held that a

Chapter 13 debtor who had a single mortgage with an outstanding balance

greater than the value of the debtor's residence could not divide the mortgage,

pursuant to 11 U.S.C. § 506(a), into secured and unsecured parts and treat

only the secured part as subject to the antimodification clause. According to

Nobelman, the full outstanding balance of the mortgage is governed by the

antimodification clause.

McDonald, 205 F.3d at 607-08 (internal citations omitted). Thus, “the antimodification
clause bars a debtor from modifying the rights of a creditor who has a claim secured only by
the debtor's principal residence.” Jd. at 609. “[I]f even one dollar of a creditor's claim is
secured by a security interest in a debtor's principal residence, then the entire claim—both
secured and unsecured portions—cannot be modified under Section 1322.” Rones, 551
B.R. at 168 (citing In re Vidal, 2013 WL 441605, at *3 (Bankr. D. Del. 2013)).

In this matter, Jones advances the exact argument rejected by the Supreme Court in
Nobelman. Like the debtor in Nobelman, Jones is a Chapter 13 debtor who also has a
single mortgage with an outstanding balance greater than the value of his residence.
Nobelman, therefore, clearly directs the outcome of this case, and Jones’ argument to the
contrary is without merit.

More specifically, Jones’ argument that the Second Amended Plan “satisfied” the

mortgage rather than “modified” it — fails to consider that the Proposed Second Amended

Plan indeed modifies, among other things, the interest rate to 5.5 % from the 11.25 %

10

 

 

 
applied in the contract. See Nobelman, 968 F.2d at 331-32. Moreover, the Second
Amended Plan proposes a modified principal balance of $136,000, yet Appellees’ proof of
claim establishes a claim of $446,812.25. As such, in line with Nobelman, these
modifications violate §1322(b)(2). In Jones’ case, a modification of anything with respect to
the creditor's rights is a violation of 11 U.S.C. § 1322(b)(2).

Jones directs the court to McDonald v. Master Fin., Inc (In re McDonald), 205 F.3d
606 (3d Cir. 2000), which Jones argues supports his argument that elimination and
satisfaction of a mortgage does not constitute a modification of Appellees’ rights. (Doc. 9, at
8-9. Nonetheless, the Third Circuit in McDonald reached the conclusion that there was no
violation of § 1322(b)(2) because that case involved “a second or junior mortgage if that
mortgage is wholly unsecured by any remaining value in the residence.” McDonald, 205
F.3d at 608. The Third Circuit further explained,

[i]f a mortgage holder's claim is wholly unsecured, then after the valuation that

Justice Thomas said that debtors could seek under § 506(a), the bank is not in

any respect a holder of a claim secured by the debtor's residence. The bank

simply has an unsecured claim and the antimodification clause does not apply.

On the other hand, if any part of the bank's claim is secured, then, under Justice

Thomas's interpretation of the term “claim,” the entire claim, both secured and

unsecured parts, cannot be modified.
Id. at 612. In light of that, the Third Circuit held “that a wholly unsecured mortgage is not
subject to the antimodification clause in § 1322(b)(2).” Id. at 614. That is clearly not the

case here, where U.S. Bank’s mortgage remains secured. Here, unlike the debtor in

McDonald, Jones’ claim is a single (first) mortgage and is secured by a security interest in

11

 

 

 

 
Jones’ residence, at least to the fair market value of $136,000. Thus, because the claim is
secured by a security interest in the debtor's principal residence, and the mortgage isa
single (first) mortgage not completely undersecured, McDonald is irrelevant, and, pursuant
to Nobelman, the claim cannot be modified under §1322(b)(2).

Additionally, Jones argues that the Bankruptcy Abuse Prevention and Consumer
Protection Act (‘BAPCPA’) supports his argument that BAPCPA allows secured claims that
may not be modified to nonetheless be satisfied by the interplay between § 506 and §
1322(b)(2). (Doc. 9, at 11). Jones is mistaken. He cites no authority to support the
proposition that BAPCPA altered Nobelman. Additionally, numerous courts have found that
Nobelman remains good law, § 1322(b)(2) or § 506(a). See, e.g., Wells Fargo Bank, N.A. v.
Scantling (In re Scantling), 754 F.3d 1323, 1329 (11th Cir. 2014) (finding that BAPCPA did
not amend sections 506 or 1322(b)); Branigan v. Davis (In re Davis), 716 F.3d 331, 335-36
(4th Cir. 2013) (finding that, in light of BAPCPA, the Supreme Court's interpretation of
Nobelman still applies). Further, “[w]hen Congress enacts legislation, it is presumed to act
with knowledge of the ‘existing law and judicial concepts.” Id. at 226 (quoting Farina v.
Nokia Inc., 625 F.3d 97, 112 (3d Cir. 2010)). Here, where Nobelman was decided well
before BAPCPA, and where there is no legislative history establishing that Congress
intended to modify Nobelman, this Court cannot conclude that BAPCPA modified Nobelman
in any way. Accordingly, the Court rejects Jones’ argument that BAPCPA provides any

support for its claim.

12

 
Finally, the Court rejects Jones’ argument that “public policy supports retention of
residences.” (Doc. 9, at 13). Jones provides no support for this argument, and, as
Appellees point out (Doc. 12, at 40), this argument is completely undermined by the
concurrence in Nobelman, which indicates “that favorable treatment of residential
mortgagees was intended [by Congress] to encourage the flow of capital into the home
lending market. It therefore seems quite clear that the Court's literal reading of the text of
the statute is faithful to the intent of Congress.” Nobelman, 508 U.S. at 332 (Stevens, J.,
concurring).

{n light of the foregoing, this Court cannot conclude that the Bankruptcy Court was
incorrect in determining that confirmation of Jones’ Proposed Second Amended Plan had to
be denied due to a violation of 11 U.S.C. § 1322(b)(2).

IV. CONCLUSION

For the foregoing reasons, this Court will deny Jones’ appeal, affirm the Bankruptcy

Court's March 22, 2018, order, and remand the case to the Bankruptcy Court for further

proceedings. A separate Order follows.

LEM
Robert B-Mariant
United States District Court Judge

 

13

 

 
